Title: Edmund Randolph to Alexander Hamilton and Henry Knox, 2 January 1794
From: Randolph, Edmund
To: Hamilton, Alexander,Knox, Henry



Philadelphia, January 2. 1794
Dear Sir

I have just taken the oath of office, which reminds me that I am brought into a nearer relation to your department than hitherto. While official men are under no less an obligation than others, to live in harmony; there are too many opportunities for misconception and misrepresentation to interrupt it. I have therefore prescribed this rule for myself: that if anything, supposed to be done in the other departments, shall create dissatisfaction in my mind, I will check any opinion, until I can obtain an explanation, which I will ask without reserve. By these means I shall avoid the uneasiness of suspicion; and I take the liberty of requesting, that the same line of conduct may be pursued with respect to myself.
I trust, that under these principles, whatsoever difference of sentiments may at any time exist between us, it will be the difference of men, who equally pursue the objects of their appointment, and that the public good will thereby be promoted, rather than injured.
I have the honor to be, with sentiments of respect and esteem, Dear Sir,   Your most obedient and most humble servant
